DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it has more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities:  
For claim 1, the recitation “the motor shaft”, on line 3, should be changed to –a motor shaft--.
For claim 1, the recitation “the axis of rotation of the door leaf”, on line 4, should be changed to –an axis of rotation of the door leaf--.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
For claim 1, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a braking device for a movable door leaf comprising an electric braking motor operated as a generator, for generative damping of the movement of the door leaf, and a control unit for controlling and/or regulating the electric brake motor, wherein, between the axis of rotation of the door leaf and the motor shaft of the electric braking motor and/or between the axis of rotation of the door leaf and a separate generator, serving as a power supply of the control unit, there is provided a continuously variable transmission unit, which is controlled and/or regulated by means of a preferably purely mechanical control such that the motor shaft of the electric braking motor and/or the separate generator can be driven at a rotational speed which is at least substantially independent of the rotational speed of the rotational axle of the door leaf.
Claims 2-19 are allowed because they depend on claim 1. 
The prior art made of record in form 892 and 1449, discloses a motor assembly. One of the closest prior art US 9,501,047 B2 to Salutzki et al. discloses a power-assisted door closer which includes an output shaft, a driving mechanism operatively connected to the output shaft, a mechanical energy accumulator for storing closing energy for the door leaf and acting upon the driving mechanism, a motor/generator unit operatively connected to the output shaft and an electrical energy accumulator for storing an assisting energy for the door leaf and being electrically connected to the motor/generator unit. In the examiner’s opinion the claims are deemed to be directed to a non-obvious improvement over the prior art
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846